AMENDMENT NO. 1 TO THE
WASHINGTON FEDERAL, INC.
2011 INCENTIVE PLAN




Pursuant to Article XII of the Washington Federal, Inc. 2011 Incentive Plan (the
“Plan”), the Board of Directors (the “Board”) of Washington Federal, Inc. (the
“Company”) approved the following amendment to the Plan.


Section 4.01 of the Plan was amended in its entirety to read as follows:


4.01 Duties of the Committee. The Plan and Awards shall be administered and
interpreted by the Committee as appointed from time to time by the Board
pursuant to Section 4.02 of the Plan. The Committee shall have all of the powers
allocated to it in this and other Sections of the Plan. The interpretation and
construction by the Committee of any provisions of the Plan or of any Award
granted under it shall be final and binding. The Committee shall act by vote or
written consent of its members. Subject to the express provisions and
limitations of the Plan, the Committee may adopt such rules, regulations and
procedures as it deems appropriate for the conduct of its affairs. It may
appoint one of its members to be chairman and any person, whether or not a
member, to be its secretary or agent. The Committee shall report its actions and
decisions to the Board at appropriate times but in no event less than one time
per Plan Year. The Committee may designate persons other than members of the
Committee to carry out the day-to-day ministerial administration of the Plan
under such conditions and limitations as it may prescribe. In addition, the
Board may delegate authority under the Plan to one or more senior executive
officers of the Company with respect a fixed number of Awards to be granted to
Eligible Persons (other than “Covered Employees”) under the limits specifically
prescribed by the Board. For purposes of this Plan, a “Covered Employee” means
(i) the chief executive officer, (ii) the four other highest compensated
officers of the Company for whom total compensation is or would be required to
be reported to shareholders under the Exchange Act, and (iii) any other Eligible
Person who is required to file statements under Section 16 of the Exchange Act.
Adopted by the Board of Directors on October 26, 2015.








--------------------------------------------------------------------------------








WASHINGTON FEDERAL, INC.
2011 INCENTIVE PLAN
ARTICLE I
ESTABLISHMENT OF THE PLAN
Washington Federal, Inc. (the “Corporation”) hereby establishes this 2011
Incentive Plan (the “Plan”) upon the terms and conditions hereinafter stated.
ARTICLE II
PURPOSE OF THE PLAN
The purpose of the Plan is to improve the growth and profitability of the
Corporation and its Affiliates by attracting and retaining qualified Eligible
Persons, providing them with the opportunity to acquire a proprietary interest
in the Corporation as an incentive to contribute to the success of the
Corporation and its Affiliates, and rewarding them for outstanding performance
and the attainment of targeted goals.
ARTICLE III
DEFINITIONS
3.01    “Affiliate” means a corporation, partnership, business trust, limited
liability company, or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Corporation, either directly or indirectly,
and any other entity, designated by the Committee, in which the Corporation has
a significant interest.
3.02    “Award” means a grant of an Option, a Stock Appreciation Right,
Restricted Shares, Restricted Stock Units, a Performance Award, or an Other
Stock-Based Award granted pursuant to the terms of this Plan.
3.03    “Award Agreement” means the agreement or other document (including Board
or Committee resolutions) evidencing the grant of an Award hereunder that shall
be in such form as the Committee may specify. The Committee in its discretion
may, but need not, require a Participant to sign an Award Agreement.
3.04    “Board” means the Board of Directors of the Corporation.



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 2



--------------------------------------------------------------------------------




3.05    “Cause” has the meaning set forth in Section 4.03 of the Plan.
3.06    “Change in Control” has the meaning set forth in Section 8.03 of the
Plan.
3.07    “Code” means the Internal Revenue Code of 1986, as amended from time to
time or any successor statute thereto, together with any rules and regulations
promulgated thereunder or with respect thereto.
3.08    “Committee” means a committee of two or more directors appointed by the
Board pursuant to Article IV hereof, none of whom shall be an Employee of the
Corporation or an Affiliate, and each of whom shall be a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act and an “outside
director” within the meaning of Section 162(m) of the Code. Notwithstanding the
foregoing, “Committee” means the Board for purposes of granting Awards to
members of the Board who are not Employees and administering the Plan with
respect to those Awards, unless the Board determines otherwise.
3.09    “Common Stock” means shares of the common stock, $1.00 par value per
share, of the Corporation.
3.10    “Disability” means, except to the extent otherwise provided in an Award
Agreement, any physical or mental impairment which qualifies a Participant for
disability benefits under the applicable long-term disability plan maintained by
the Corporation or an Affiliate, or, if no such plan applies, which would
qualify such Participant for disability benefits under the long-term disability
plan maintained by the Corporation if such Participant were covered by that
plan.
3.11    “Effective Date” means the date of stockholder approval of the Plan.
3.12    “Eligible Person” means any person who is (a) an Employee, (b) a member
of the Board or the board of directors of an Affiliate, or (c) a consultant, or
independent contractor to the Corporation or an Affiliate.
3.13    “Employee” means any person who is employed by the Corporation or an
Affiliate (as determined by the Committee in its discretion).
3.14    “Exchange Act” means the Securities Exchange Act of 1934, as in effect
and as amended from time to time, or any successor statute thereto, together
with any rules and regulations promulgated thereunder or with respect thereto.
3.15    “Fair Market Value” shall be equal to the fair market value per share of
the Corporation’s Common Stock on the date an Award is granted (or other
applicable date). For purposes hereof, the Fair Market Value of a share of
Common Stock shall be the closing sale



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 3



--------------------------------------------------------------------------------




price on the date in question of a share of Common Stock on the principal United
States securities exchange registered under the Exchange Act on which such stock
is listed, or, if such stock is not listed on any such exchange, but is traded
on an automated dealer quotation system, the closing sale price with respect to
a share of such stock on the date in question on the automated dealer quotation
system.
3.16    “Incentive Stock Option” means any Option granted under this Plan which
the Board intends (at the time it is granted) to be (and specifically designates
as) an incentive stock option within the meaning of Section 422 of the Code.
3.17    “Nonqualified Option” means any Option granted under this Plan which is
not an Incentive Stock Option.
3.18    “Option” means a right granted under Article VIII of the Plan to
purchase Common Stock.
3.19    “Other Stock-Based Award” means an Award granted pursuant to Section
10.03 of the Plan.
3.20    “Participant” means any Eligible Person who is selected from
time-to-time to receive an Award under the Plan.
3.21    “Performance Award” means a performance award granted pursuant to
Section 10.02 of the Plan.
3.22    “Performance Goals” means performance goals that the Committee
establishes, which may be based on satisfactory internal or external audits,
achievement of balance sheet or income statement objectives, cash flow, customer
satisfaction metrics, dividend payments, earnings (including before or after
taxes, interest, depreciation, and amortization), earnings growth, earnings per
share; economic value added, expenses, improvement of financial ratings,
internal rate of return, market share, net asset value, net income, net
operating gross margin, net operating profit after taxes, net sales growth,
operating income, operating margin, pro forma income, regulatory compliance,
return measures (including return on assets, designated assets, capital, capital
employed, equity, or stockholder equity, and return versus the Corporation’s
cost of capital), revenues, sales, stock price (including growth measures and
total stockholder return), comparison to stock market indices, implementation or
completion of one or more projects or transactions (including mergers,
acquisitions, dispositions, and restructurings), working capital, or any other
objective goals that the Committee establishes. Performance Goals may be
absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. Performance Goals may be
particular to an Eligible Person or the department, branch, Affiliate, or
division in which the Eligible Person works, or may be based on



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 4



--------------------------------------------------------------------------------




the performance of the Corporation, one or more Affiliates, or the Corporation
and one or more Affiliates, and may cover such period as the Committee may
specify.
3.23    “Restricted Shares” means restricted shares of Common Stock granted
pursuant to Article IX of the Plan.
3.24    “Restricted Stock Units” means an Award providing for the contingent
grant of Shares (or the cash equivalent thereof) granted pursuant to Section
10.01 of the Plan.
3.25    “Retirement” means, except as otherwise provided in an Award Agreement,
a termination of employment which constitutes a “retirement” under any
applicable qualified pension benefit plan maintained by the Corporation or an
Affiliate, or, if no such plan is applicable, which would constitute
“retirement” under the Corporation’s Employee Retirement Plan, if such
individual were a participant in that Plan.
3.26    “Section 422 Employee” means an Employee who is employed by the
Corporation or a “parent corporation” or “subsidiary corporation” (each as
defined in Sections 424(e) and (f) of the Code) with respect to the Corporation,
including a “parent corporation” or “subsidiary corporation” that becomes such
after adoption of the Plan.
3.27    “Service” means, if the Participant is (a) an Employee (as determined by
the Committee in its discretion), the Participant’s service as an Employee of
the Corporation and/or any of its Affiliates, (b) a member of the Board or the
board of directors of an Affiliate but not an Employee (as determined by the
Committee in its discretion), the Participant’s service as a member of such
Board or board of directors, or (c) a consultant or independent contractor to
the Corporation or any of its Affiliates (as determined by the Committee in its
discretion) and is not described in the preceding clause (b), the Participant’s
service as a consultant or independent contractor to the Corporation and/or any
of its Affiliates. Except as otherwise provided in an Award Agreement, a
Participant’s Service shall not be treated as having terminated if the capacity
in which the Participant provides Service, as described in the preceding
sentence, changes, provided that the Participant’s Service is continuous
notwithstanding such change.
3.28    “Share” means a share of Common Stock.
3.29    “Stock Appreciation Right” means a right to surrender an Option in
consideration for a payment by the Corporation in cash and/or Common Stock, as
provided in the discretion of the Committee in accordance with Article VIII.
3.30     “Ten-Percent Stockholder” means a Section 422 Employee who (applying
the rules of Section 424(d) of the Code) owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Corporation or a “parent corporation”



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 5



--------------------------------------------------------------------------------




or “subsidiary corporation” (each as defined in Sections 424(e) and (f) of the
Code) with respect to the Corporation.
ARTICLE IV
ADMINISTRATION OF THE PLAN
4.01    Duties of the Committee. The Plan and Awards shall be administered and
interpreted by the Committee as appointed from time to time by the Board
pursuant to Section 4.02 of the Plan. The Committee shall have all of the powers
allocated to it in this and other Sections of the Plan. The interpretation and
construction by the Committee of any provisions of the Plan or of any Award
granted under it shall be final and binding. The Committee shall act by vote or
written consent of its members. Subject to the express provisions and
limitations of the Plan, the Committee may adopt such rules, regulations and
procedures as it deems appropriate for the conduct of its affairs. It may
appoint one of its members to be chairman and any person, whether or not a
member, to be its secretary or agent. The Committee shall report its actions and
decisions to the Board at appropriate times but in no event less than one time
per Plan Year. The Committee may designate persons other than members of the
Committee to carry out the day-to-day ministerial administration of the Plan
under such conditions and limitations as it may prescribe, except that the
Committee may not delegate its authority with regard to the selection for
participation in the Plan and/or the granting of any Awards to Eligible Persons.
4.02    Role of the Board. The members of the Committee shall be appointed by,
and will serve at the pleasure of, the Board. The Board from time to time may
remove members from, or add members to, the Committee.
4.03    Revocation for Misconduct. The Board may by resolution immediately
revoke, rescind and terminate any Award or portion thereof, to the extent not
yet vested, previously granted or awarded under this Plan to a Participant if
the Corporation or an Affiliate terminates the Participant’s Service for Cause,
which, for purposes hereof, shall mean termination because of personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, or willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order.
4.04    Limitation on Liability. No member of the Board or the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any Awards granted under it. If a member of the Board or the Committee
is a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of anything done or not done by him in such capacity
under or with respect to the Plan, the Corporation shall indemnify such member
against all liabilities and expenses (including attorneys’ fees), judgments,
fines and amounts paid in



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 6



--------------------------------------------------------------------------------




settlement actually and reasonably incurred by the member in connection with
such action, suit or proceeding if the member acted in good faith and in a
manner the member reasonably believed to be in the best interests of the
Corporation and its Affiliates and, with respect to any criminal action or
proceeding, had no reasonable cause to believe the conduct was unlawful. Nothing
herein is intended to limit the rights of indemnification the Board or Committee
members may have pursuant to the Corporation’s by-laws or Articles of
Incorporation.
4.05    Compliance with Law and Regulations. The Awards granted hereunder shall
be subject to all applicable federal and state laws, rules and regulations and
to such approvals by any government or regulatory agency as may be required. The
Corporation shall not be required to issue or deliver any certificates for
Shares prior to the completion of any registration or qualification of or
obtaining of consents or approvals with respect to such shares under any federal
or state law or any rule or regulation of any government body, which the
Corporation shall, in its sole discretion, determine to be necessary or
advisable. Moreover, no Option or Stock Appreciation Right may be exercised and
no Shares shall be issued pursuant to the terms of an Award if the exercise or
issuance of such Shares would be contrary to applicable laws and regulations.
4.06    Restriction on Transfer. The Corporation may place a legend upon any
certificate representing Shares purchased or received pursuant to an Award
granted hereunder noting that the transfer of such Shares may be restricted by
applicable laws and regulations.
4.07    Minimum Vesting Period for Certain Awards. Restricted Stock Awards,
Restricted Stock Unit Awards, (to the extent payable in Shares), Performance
Awards (to the extent payable in Shares), and Other Stock-Based Awards granted
to Employees shall have a vesting period of not less than (a) three (3) years
from date of grant (provided that pro rata vesting over such period shall be
permitted) if vesting is subject only to continued service with the Company or a
Subsidiary and (b) one (1) year from date of grant if vesting is subject to the
achievement of one or more performance objectives, subject in each case to
accelerated vesting in the event of the death, Disability or Retirement of the
Participant or a Change in Control to the extent provided in the terms of the
Award or the Plan. The restrictions set forth in the preceding sentence shall
not apply to Restricted Stock Awards, Restricted Stock Unit Awards (to the
extent payable in Shares), Performance Awards (to the extent payable in Shares),
and Other Stock-Based Awards granted to Employees covering up to 10% of the
number of Shares available for the grant of Awards under Article VI of the Plan
on the Effective Date.
ARTICLE V
ELIGIBILITY



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 7



--------------------------------------------------------------------------------




Awards may be granted only to Eligible Persons. The designation of a person as
an Eligible Person shall be left to the discretion of the Committee.
ARTICLE VI
COMMON STOCK COVERED BY THE PLAN
6.01    Option Shares. The aggregate number of Shares for which Awards may be
granted under the Plan, subject to adjustment as provided in Article XI shall be
5,000,000. None of such Shares shall be the subject of more than one Award at
any time. If any Awards expire unexercised or are forfeited, surrendered,
canceled, terminated or settled in cash or other consideration in lieu of Common
Stock, the Shares which were theretofore subject (or potentially subject) to
such Awards shall again be available for Awards under the Plan to the extent of
such expiration, forfeiture, surrender, cancellation, termination or settlement
of such Awards.
6.02    Subject to adjustment as provided in Article XI, the maximum number of
Shares with respect to which an Employee may be granted Awards under the Plan
(whether settled in Shares or the cash equivalent thereof) during any calendar
year is 250,000. The maximum number of Shares with respect to which an Employee
has been granted Awards shall be determined in accordance with Section 162(m) of
the Code.
6.03    Source of Shares. The Shares issued under the Plan may be authorized but
unissued shares, treasury shares or shares purchased by the Corporation from
shareholders in public or private transactions for use under the Plan.
ARTICLE VII
DETERMINATION OF AWARDS, NUMBER OF SHARES, ETC.
The Committee shall, in its discretion, but subject to the terms of the Plan,
determine from time to time which Eligible Persons will be granted Awards under
the Plan and the terms (which need not be identical) of all Awards, including
without limitation, time or time at which Awards are granted, the number of
Shares subject to each Award, whether each Option will be an Incentive Stock
Option or a Nonqualified Option, the exercise price of such Option, any
Performance Goals applicable to Awards, any provisions relating to vesting, and
the periods during which Options may be exercised and Restricted Shares shall be
subject to restrictions. In making all such determinations there shall be taken
into account the duties, responsibilities and performance of each respective
Eligible Person, his or her present and potential contributions to the growth
and success of the Corporation, his or her salary or other compensation, and
such other factors as the Committee shall deem relevant to accomplishing the
purposes of the Plan.
ARTICLE VIII

OPTIONS AND STOCK APPRECIATION RIGHTS



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 8



--------------------------------------------------------------------------------




8.01    Option Award Agreement. Each Option shall be evidenced by an Award
Agreement which shall set forth the total number of Shares to which the Option
pertains, the exercise price, whether it is a Nonqualified Option or an
Incentive Stock Option, and such other terms, conditions, restrictions and
privileges as the Committee in each instance shall deem appropriate, provided
they are not inconsistent with the terms, conditions and provisions of the Plan.
8.02    Option Exercise Price.
(a)    Incentive Stock Options. The per share price at which the subject Common
Stock may be purchased upon exercise of an Incentive Stock Option shall be no
less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock at the time such Incentive Stock Option is granted, except as
provided in Section 8.09(a) below.
(b)    Nonqualified Options. The per share price at which the subject Common
Stock may be purchased upon exercise of a Nonqualified Option shall be no less
than one hundred percent (100%) of the Fair Market Value of a share of Common
Stock at the time such Nonqualified Option is granted.
8.03    Vesting and Exercise of Options.
(a)    General Rules. Incentive Stock Options and Nonqualified Options shall
become vested and exercisable at the rate and to the extent specified in the
Award Agreement. Notwithstanding the foregoing, no vesting shall occur on or
after a Participant’s Service is terminated for any reason other than the
Participant’s death or Disability, except to the extent provided in Section
8.03(b) or the applicable Award Agreement. In determining the number of Shares
with respect to which Options are vested and/or exercisable, fractional Shares
will be rounded down to the nearest whole number.
(b)    Accelerated Vesting Upon Death or Disability. Unless specifically stated
otherwise in an Award Agreement, all Options held by a Participant shall become
vested and exercisable in full on the date the Participant’s Service terminates
because of his or her death or Disability.
(c)    Accelerated Vesting for Changes in Control. Notwithstanding the general
rule described in Section 8.03(a), upon the occurrence of a Change in Control
all then outstanding Options held by Participants who have not previously
incurred a termination of Service shall become immediately vested and
exercisable. A “Change in Control” shall mean a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act, whether or not the
Corporation in fact is required to comply with Regulation 14A thereunder;
provided that, without



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 9



--------------------------------------------------------------------------------




limitation, such a change in control shall be deemed to have occurred if: (i)
any “person” (within the meaning of Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d)(3) and 14(d) thereof), other than the
Corporation and employee benefit plans of the Corporation and its Affiliates, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 25% or more of the combined voting power of the Corporation’s then
outstanding securities (“Voting Power”), (ii) the Corporation consummates a
merger, consolidation, share exchange, division or other reorganization or
transaction of the Corporation (a “Fundamental Transaction”) with any other
corporation, other than a Fundamental Transaction that results in the voting
securities of the Corporation outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
Voting Power immediately after such Fundamental Transaction of (A) the
Corporation’s outstanding securities, (B) the surviving entity’s outstanding
securities, or (C) in the case of a division, the outstanding securities of each
entity resulting from the division; or (iii) during any period of twenty-four
consecutive months during the term of the applicable Award, individuals who at
the beginning of such period constituted the Board (including for this purpose
any new director whose election or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of such
period or whose appointment, election or nomination was previously so approved
or recommended) cease for any reason to constitute at least a majority of the
Board.
8.04    Duration of Options.
(a)    General Rule. Except as provided in Sections 8.04(b) and 8.09, each
Option or portion thereof shall be exercisable at any time on or after it vests
and becomes exercisable until the earlier of (i) ten (10) years after its date
of grant (or such shorter period as may be specified in the Award Agreement), or
(ii) three (3) months after termination of the Participant’s Service, unless the
Committee in its discretion decides to extend such period of exercise upon
termination of Service from three (3) months to a period not exceeding five (5)
years. In no event, however, shall any Option be exercisable more than the
lesser of ten (10) years from the date it was granted or the original term of
the Option.
(b)    Exceptions for Terminations Due to Death, Disability or Retirement. If a
Participant’s Service is terminated as a result of the Participant’s death,
Disability, or Retirement and the Participant has not fully exercised his or her
Options, the Participant or the executors, administrators, legatees or
distributees of the Participant’s estate shall have the right, during the
twelve-month period (or such other period as may be specified in the applicable
Award Agreement) following the earlier of the Participant’s death, Disability ,
or Retirement, to exercise



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 10



--------------------------------------------------------------------------------




such Options to the extent vested on the date of such death, Disability, or
Retirement. In no event, however, shall any Option be exercisable after the
expiration of its term.
8.05    Nonassignability. Options shall not be transferable by a Participant
except by will or the laws of descent or distribution, and during a
Participant’s lifetime shall be exercisable only by such Participant.
8.06    Manner of Exercise. Options may be exercised in part or in whole and at
one time or from time to time. The procedures for exercise shall be set forth in
the written Award Agreement provided for in Section 8.01 above.
8.07    Payment for Shares. Payment in full of the purchase price for Shares
purchased pursuant to the exercise of any Option shall be made to the
Corporation upon exercise of the Option. All Shares sold under the Plan shall be
fully paid and nonassessable. Payment for Shares upon exercise of an Option may
be made by the Participant in cash or, at the discretion of the Committee, by
delivering Shares or other property equal in Fair Market Value to the purchase
price of the Shares to be acquired pursuant to the Option, by withholding some
of the Shares which are being purchased upon exercise of an Option, by any
combination of the foregoing, or by any other form of payment acceptable to the
Committee.
8.08    Voting and Dividend Rights. No Participant shall have any voting or
dividend rights or other rights of a stockholder in respect of any Shares
covered by an Option prior to the time that the Participant’s name is recorded
on the Corporation’s stockholder ledger as the holder of record of such shares
acquired pursuant to an exercise of an Option.
8.09    Additional Terms Applicable to Incentive Stock Options. All Options
issued under the Plan as Incentive Stock Options will be subject, in addition to
the terms detailed in Sections 8.01-8.08 above, to those contained in this
Section 8.09.
(a)    Limitation of Ten Percent Stockholders. The price at which Shares may be
purchased upon exercise of an Incentive Stock Option granted to an individual
who, at the time such Incentive Stock Option is granted is a Ten-Percent
Stockholder shall be no less than one hundred and ten percent (110%) of the Fair
Market Value of a share of the Common Stock of the Corporation at the time of
grant, and such Incentive Stock Option shall by its terms not be exercisable
after the earlier of the date determined under Section 8.03 or the expiration of
five (5) years from the date such Incentive Stock Option is granted.
(b)    Notice of Disposition. A Participant shall immediately notify the
Corporation in writing of any sale, transfer, assignment or other disposition
(or action constituting a disqualifying disposition within the meaning of
Section 421 of the Code) of any Shares acquired through exercise of an Incentive
Stock Option, within two (2) years after the



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 11



--------------------------------------------------------------------------------




grant of such Incentive Stock Option or within one (1) year after the
acquisition of such shares, setting forth the date and manner of disposition,
the number of shares disposed of and the price at which such shares were
disposed of.
8.10    Stock Appreciation Rights.
(a)    General Terms and Conditions. The Committee may, but shall not be
obligated to, authorize the Corporation, on such terms and conditions as it
deems appropriate in each case, to grant rights to Participants to surrender an
exercisable Option, or any portion thereof, in consideration for the payment by
the Corporation of an amount equal to the excess of the Fair Market Value of the
Shares subject to the Option, or portion thereof, surrendered over the exercise
price of the Option with respect to such shares (any such authorized surrender
and payment being hereinafter referred to as a “Stock Appreciation Right”). Such
payment, at the discretion of the Committee, may be made in Shares valued at the
then Fair Market Value thereof, or in cash, or partly in cash and partly in
shares of Common Stock.
The terms and conditions set with respect to a Stock Appreciation Right may
include (without limitation), subject to the other provisions of this Section
8.10 and the Plan: the period during which, date by which or event upon which
the Stock Appreciation Right may be exercised; the method for valuing Shares for
purposes of this Section 8.10; a ceiling on the amount of consideration which
the Corporation may pay in connection with exercise and cancellation of the
Stock Appreciation Right; and arrangements for income tax withholding. The
Committee shall have the complete discretion to determine whether, when and to
whom Stock Appreciation Rights may be granted.
If a holder of a Stock Appreciation Right terminates Service, the Stock
Appreciation Right may be exercised only within the period, if any, within which
the Option to which it relates may be exercised.
(b)    Effects of Exercise of Stock Appreciation Rights or Options. Upon the
exercise of a Stock Appreciation Right, the number of Shares available under the
Option to which it relates shall decrease by a number equal to the number of
shares for which the Stock Appreciation Right was exercised. Upon the exercise
of an Option, any related Stock Appreciation Right shall terminate as to any
number of Shares subject to the Stock Appreciation Right that exceeds the total
number of shares for which the Option remains unexercised.
(c)    Time of Grant. A Stock Appreciation Right may be granted concurrently
with the Option to which it relates or at any time thereafter prior to the
exercise or expiration of such Option.



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 12



--------------------------------------------------------------------------------




(d)    Non-Transferable. The holder of a Stock Appreciation Right may not
transfer or assign the Stock Appreciation Right otherwise than by will or in
accordance with the laws of descent and distribution, and during a holder’s
lifetime a Stock Appreciation Right may be exercisable only by the holder.
(e)    Tandem Incentive Stock Option - Stock Appreciation Right. Whenever an
Incentive Stock Option and a Stock Appreciation Right authorized hereunder are
granted together and the exercise of one affects the right to exercise the
other, the following requirements apply:
(1)    The Stock Appreciation Right shall expire no later than the expiration of
the underlying Incentive Stock Option;
(2)    The payment available under the Stock Appreciation Right may not exceed
the difference between the exercise price of the underlying Option and the Fair
Market Value of the Common Stock subject to the underlying Option at the time
the Stock Appreciation Right is exercised;
(3)    The Stock Appreciation Right is transferable only when the underlying
Incentive Stock Option is transferable, and under the same conditions;
(4)    The Stock Appreciation Right may be exercised only when the underlying
Incentive Stock Option is eligible to be exercised; and
(5)    The Stock Appreciation Right may be exercised only when the Fair Market
Value of the Common Stock subject to the Option exceeds the exercise price of
the Common Stock subject to the Option.
ARTICLE IX

RESTRICTED SHARES
9.01    Restricted Shares.
(a)    Terms and Conditions. Grants of Restricted Shares shall be subject to the
terms and conditions set forth in this Section 9.01 and any additional terms and
conditions, not inconsistent with the express terms and provisions of the Plan,
as the Committee shall set forth in the relevant Award Agreement, including
terms that condition the vesting of Restricted Shares on the achievement of one
or more Performance Goals. Restricted Shares may be granted alone or in addition
to any other Awards under the Plan. Subject to the terms of the Plan, the
Committee shall determine the number of Restricted Shares to be granted to a
Participant and the Committee may provide or impose different terms and
conditions on any particular Restricted Share grant



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 13



--------------------------------------------------------------------------------




made to any Participant. With respect to each Participant receiving an Award of
Restricted Shares, there shall be issued a stock certificate (or certificates)
in respect of such Restricted Shares. Such stock certificate(s) shall be
registered in the name of such Participant, shall be accompanied by a stock
power duly executed by such Participant, and shall bear, among other required
legends, the following legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including, without limitation,
forfeiture events) contained in the Washington Federal, Inc. 2011 Incentive Plan
and an Award Agreement entered into between the registered owner hereof and
Washington Federal, Inc. Copies of such Plan and Award Agreement are on file in
the office of the Secretary of Washington Federal, Inc., 425 Pike Street,
Seattle, Washington 98101. Washington Federal, Inc. will furnish to the
recordholder of the certificate without charge and upon written request at its
principal place of business, a copy of such Plan and Award Agreement. Washington
Federal, Inc. reserves the right to refuse to record the transfer of this
certificate until all such restrictions are satisfied, all such terms are
complied with and all such conditions are satisfied.”
Such stock certificate evidencing such shares shall, in the sole discretion of
the Committee, be deposited with and held in custody by the Corporation until
the restrictions thereon shall have lapsed and all of the terms and conditions
applicable to such grant shall have been satisfied.
(b)    Restricted Share Grants. A grant of Restricted Shares is an Award of
shares of Common Stock granted to a Participant, subject to such restrictions,
terms and conditions as the Committee deems appropriate, including, without
limitation, (1) restrictions on the sale, assignment, transfer, hypothecation or
other disposition of such shares, (2) the requirement that the Participant
deposit such shares with the Corporation while such shares are subject to such
restrictions, and (3) the requirement that such shares be forfeited upon
termination of Service for specified reasons within a specified period of time
or for other reasons (including, without limitation, the failure to achieve
designated Performance Goals). Each Award of Restricted Shares under the Plan
shall be evidenced by an Award Agreement in a form specified by the Committee
and setting forth the restrictions, terms, and conditions of the Award.
(c)    Restriction Period. In accordance with Sections 9.01(a) and 9.01(b) of
the Plan and unless otherwise determined by the Committee (in its sole
discretion) at any time and from time to time, Restricted Shares shall only
become unrestricted and vested in the Participant in accordance with such
vesting schedule relating to such Restricted Shares, if any, as the



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 14



--------------------------------------------------------------------------------




Committee may establish in the relevant Award Agreement (the “Restriction
Period”). During the Restriction Period, such stock shall be and remain unvested
and a Participant may not sell, assign, transfer, pledge, encumber or otherwise
dispose of or hypothecate such Award. Upon satisfaction of the vesting schedule
and any other applicable restrictions, terms and conditions, the Participant
shall be entitled to receive payment of the Restricted Shares or a portion
thereof; as the case may be, as provided in Section 9.01(d) of the Plan.
(d)    Payment of Restricted Share Grants. After the satisfaction and/or lapse
of the restrictions, terms and conditions established by the Committee in
respect of a grant of Restricted Shares, a new certificate, without the legend
set forth in Section 9.01(a) of the Plan, for the number of shares of Common
Stock which are no longer subject to such restrictions, terms and conditions
shall, as soon as practicable thereafter, be delivered to the Participant.
(e)    Shareholder Rights. A Participant shall have, with respect to the shares
of Common Stock underlying a grant of Restricted Shares, all of the rights of a
shareholder of such stock (except as such rights are limited or restricted under
the Plan or in the relevant Award Agreement). Any stock dividends paid in
respect of unvested Restricted Shares shall be treated as additional Restricted
Shares and shall be subject to the same restrictions and other terms and
conditions that apply to the unvested Restricted Shares in respect of which such
stock dividends are issued.
(f)    Accelerated Vesting for Change in Control. Unless otherwise provided in
the applicable Award Agreement, all restrictions, terms and conditions
applicable to all Restricted Shares then outstanding shall be deemed lapsed and
satisfied as of the date of a Change in Control.
ARTICLE X

OTHER AWARDS
10.01    Restricted Stock Unit Awards. Each grant of Restricted Stock Units
under the Plan shall be evidenced by an Award Agreement that (a) provides for
the issuance of Shares (or the cash equivalent thereof) to a Participant at such
time(s) as the Committee may specify and (b) contains such other terms and
conditions as the Committee may specify, including, terms that condition the
issuance or vesting of Restricted Stock Unit Awards upon the achievement of one
or more specified Performance Goals.
10.02    Performance Awards. Each Performance Award granted under the Plan shall
be evidenced by an Award Agreement that (a) provides for the payment of cash or
issuance of Shares to a Participant contingent upon the attainment of one or
more specified Performance Goals over such period as the Committee may specify,
and (b) contains such other terms and



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 15



--------------------------------------------------------------------------------




conditions as the Committee may specify. If the terms of a Performance Award
provide for payment in the form of Shares, for purposes of Section 6.02, the
Performance Award shall be deemed to cover a number of Shares equal to the
maximum number of Shares that may be issued upon payment of the Award. The
maximum cash amount payable to any Employee pursuant to all Performance Awards
granted to an Employee during a calendar year shall not exceed $2,000,000.
10.03    Other Stock-Based Awards. The Committee may in its discretion grant
stock-based awards (including awards based on dividends) of a type other than
those otherwise provided for in the Plan, including the offer for sale or
issuance of unrestricted Shares. Other Stock-Based Awards shall cover such
number of Shares and have such terms and conditions as the Committee shall
determine, including terms that condition the payment or vesting the Other
Stock-Based Award upon the achievement of one or more Performance Goals.
10.04    Dividends and Dividend Equivalents. The terms of an Award, other than
an Option or Stock Appreciation Right, may provide a Participant with the right,
subject to such terms and conditions as the Committee may specify, to receive
dividend payments or dividend equivalent payments with respect to Shares covered
by such Award, which payments (a) may be either made currently or credited to an
account established for the Participant, (b) may be made contingent upon the
achievement of one or more Performance Goals, and (c) may be settled in cash or
Shares, as determined by the Committee; provided, however, that in no event
shall any dividends or dividend equivalents be paid out with respect to any
unvested performance Awards.
ARTICLE XI
CHANGES IN CAPITALIZATION AND OTHER MATTERS
11.01    No Corporate Action Restriction. The existence of the Plan, any Award
Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Corporation to make or authorize (a) any adjustment, recapitalization,
reorganization or other changes in the Corporation’s or any Affiliate’s capital
structure or its business, (b) any merger, consolidation or change in the
ownership of the Corporation or any Affiliate, (c) any issue of bonds,
debentures, capital, preferred or prior preference stocks ahead of or affecting
the Corporation’s or any Affiliate’s capital stock or the rights thereof, (d)
any dissolution or liquidation of the Corporation or any Affiliate, (e) any sale
or transfer of all or any part of the Corporation’s or any Affiliate’s assets or
business, or (f) any other corporate act or proceeding by the Corporation or any
Affiliate. No Participant, beneficiary or any other person shall have any claim
against any member of the Board or the Committee, the Corporation or any
Affiliate, or any Employees, officers, shareholders or agents of the Corporation
or any Affiliate, as a result of any such action.



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 16



--------------------------------------------------------------------------------




11.02    Recapitalization Adjustments. In the event that the Board determines
that any dividend or other distribution (whether in the form of cash, Common
Stock, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, Change in Control or exchange of Common Stock or other
securities of the Corporation, or other corporate transaction or event affects
the Common Stock such that an adjustment is determined by the Board to be
necessary in order to prevent dilution or enlargement of benefits or potential
benefits intended to be made available under the Plan, the Board shall make an
equitable adjustment to any or all of (i) the number of Shares or other
securities of the Corporation (or number and kind of other securities or
property) with respect to which Awards may be granted, (ii) the number of Shares
or other securities of the Corporation (or number and kind of other securities
or property) subject to outstanding Awards, and (iii) the exercise price with
respect to any Stock Option, or make provision for an immediate cash payment to
the holder of an outstanding Award in consideration for the cancellation of such
Award.
11.03    Mergers. If the Corporation enters into or is involved in any merger,
reorganization, Change in Control or other business combination with any person
or entity (a “Merger Event”), the Board may, prior to such Merger Event and
effective upon such Merger Event, take such action as it deems appropriate,
including, but not limited to, replacing an Award with a substitute award in
respect of the shares, other securities or other property of the surviving
corporation or any affiliate of the surviving corporation on such terms and
conditions, as to the number of shares, pricing and otherwise, which shall
substantially preserve the value, rights and benefits of any Award as of the
date of the consummation of the Merger Event. Upon receipt by an affected
Participant of any such substitute award (or payment) as a result of any such
Merger Event, such Participant’s affected Awards for which such substitute
awards were received shall be thereupon cancelled without the need for obtaining
the consent of any such affected Participant. Notwithstanding anything to the
contrary in the Plan, if any Merger Event or Change in Control occurs, the
Corporation shall have the right, but not the obligation, to cancel all or a
portion of each Participant’s Awards and to pay to each affected Participant in
connection with the cancellation of each such Award, an amount equal to the fair
value of the Award. The fair value of an Option shall be deemed to be the
excess, if any, of the Fair Market Value of the Shares covered by the Option
over the aggregate exercise price of the Option (it being understood that, in
such event, if an Option has a per share exercise price that is equal to, or in
excess of, the Fair Market Value of a Share, the Option will be cancelled and
terminated without payment or consideration therefor). The cancellation of an
Option shall result in the cancellation of any related Stock Appreciation Right
to the same extent.
11.04    No fractional shares or securities shall be issued pursuant to any
adjustment made pursuant to this Article XI, and any fractional shares or
securities resulting from any such adjustment shall be eliminated by rounding
downward to the nearest whole share or security. All



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 17



--------------------------------------------------------------------------------




determinations required to be made under this Article XI shall be made by the
Committee in its discretion and shall be final and binding.
ARTICLE XII
AMENDMENT AND TERMINATION OF THE PLAN
The Board may, by resolution, at any time terminate, amend or revise the Plan
with respect to any Shares as to which Awards have not been granted, subject to
any required stockholder approval or any stockholder approval which the Board
may deem to be advisable for any reason, such as for the purpose of obtaining or
retaining any statutory or regulatory benefits under tax, securities or other
laws or satisfying any applicable stock exchange listing requirements. Subject
to the terms and conditions of the Plan, the Committee may modify the terms of
any outstanding Awards; provided, however, that (a) no modification of an Award
shall, without the consent of the Participant, alter or impair any of the
Participant’s rights or obligations under such Award, and (b) subject to Article
XI, in no event may an Option be (i) modified to reduce the exercise price of
the Option (or any Stock Appreciation Right) or (ii) cancelled or surrendered in
consideration for cash, other Awards, or the grant of a new Option (or Stock
Appreciation Right) with a lower exercise price.
ARTICLE XIII
SERVICE
Neither the Plan nor the grant of any Awards hereunder nor any action taken by
the Committee or the Board in connection with the Plan shall give any Eligible
Person any right to be retained in the Service of the Corporation or any
Affiliate.
ARTICLE XIV
WITHHOLDING
The Corporation shall have the right to deduct from any payment or settlement
under the Plan, including, without limitation, the exercise of any Stock Option
or Stock Appreciation Right, or the delivery, transfer or vesting of any Common
Stock or Restricted Shares, any federal, state, local or other taxes of any kind
which the Committee, in its sole discretion, deems necessary to be withheld to
comply with the Code and/or any other applicable law, rule or regulation. Shares
of Common Stock may be used to satisfy any such tax withholding. Such Common
Stock shall be valued based on the Fair Market Value of such stock as of the
date the tax withholding is required to be made, such date to be determined by
the Committee. In addition, the Corporation shall have the right to require
payment from a Participant to cover any applicable withholding or other
employment taxes due upon any payment or settlement under the Plan.
ARTICLE XV
EFFECTIVE DATE OF THE PLAN; TERM



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 18



--------------------------------------------------------------------------------




15.01    Effective Date of the Plan. This Plan shall become effective on the
Effective Date, and Awards may be granted hereunder on or after the Effective
Date and prior to the termination of the Plan.
15.02    Term of Plan. Unless sooner terminated, the Plan shall remain in effect
for a period of ten (10) years ending on the tenth anniversary of the Effective
Date. Termination of the Plan shall not affect any Awards previously granted and
such Awards shall remain valid and in effect until they have been fully
exercised or earned, are surrendered or by their terms expire or are forfeited.
ARTICLE XVI
MISCELLANEOUS
16.01    Governing Law. To the extent not governed by federal law, this Plan
shall be construed under the laws of the State of Washington.
16.02    Pronouns. Whenever appropriate, the masculine pronoun shall include the
feminine pronoun, and the singular shall include the plural.
16.03    Certificates. Notwithstanding anything to the contrary herein, to the
extent that the Plan provides for issuance of stock certificates to reflect the
issuance of Shares, the issuance may be effected on a noncertificated basis, to
the extent not prohibited by applicable law or the rules of any stock exchange
or automated dealer quotation system on which the Shares are traded.
 



--------------------------------------------------------------------------------

Approved January 19, 2011    Page 19

